DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        MARCY FRIEDMAN,
                           Appellant,

                                     v.

LATCHMAN PERSAUD, KOWSILLIA PERSAUD, and GEICO GENERAL
                INSURANCE COMPANY,
                      Appellees.

                             No. 4D16-925

                             [July 20, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. CACE
12024830.

   Annabel C. Majewsky and Erin P. Newell of Wasson & Associates,
Chartered, Miami, and Jeffrey A. Adelman of Adelman & Adelman, Coral
Springs, for appellant.

   Stephen T. Maher, Frank A. Zacherl, and Jocelyn C. Mroz of Shutts &
Bowen LLP, Miami, for appellees Latchman Persaud and Kowsillia
Persaud.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.